DETAILED ACTION
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,495,548. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of U.S. Patent No. 10,495,548 teaches a microtome device having a plate surface with suction holes, a fluid cutting device and a blade.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Benedicto et al. (4,184,472), hereinafter Benedicto in view of Lindbladh et al. (4,020,528), hereinafter Lindbladh.
Regarding claim 1, Gerber teaches a device for processing animal or human tissue comprising: 
a flat rigid platen surface 27 containing a group of holes configured to secure a flexible sheet of tissue; 
a suction system 40 configured to generate a negative pressure through the group of holes such that suction through the holes secures the flexible sheet of tissue against the flat rigid platen surface; and 
at least one fluid supply system, wherein the at least one fluid supply system provides high pressure fluid to the flexible sheet of tissue to remove at least a top layer of material from the flexible sheet of tissue.
See Figs. 1 and 4.
Gerber teaches using a blade instead of a high fluid pressure system for removing the top layer of the tissue.
Lindbladh teaches using a high fluid pressure system (17, 18) for removing a top layer of a tissue (skin of a fish).  See Fig.  1.
To use a blade or a high fluid pressure system for removing a top layer of a tissue is art equivalents known in the art.

Regarding claim 4, a carriage 17 is best seen in Fig. 1. The carriage 17 carries the modified fluid supply system as taught by Lindbladh.
Regarding claim 5, a carriage assembly (frame for carrying the blade holder 17) is best seen in Fig. 1.
Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Benedicto et al. (4,184,472), hereinafter Benedicto in view of Lindbladh et al. (4,020,528), hereinafter Lindbladh as applied to claim 1 above, and further in view of Stangherlin (2008/0110311).
Regarding claims 2 and 3, Benedicto teaches the invention substantially as claimed except for an adjustable frame.
Stangherlin teaches an adjustable frame 2 for positioning a workpiece at different positions.  See Fig. 1.
Therefore, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to make the frame in Gerber adjustable as taught by Stangherlin so that the frame can position the workpiece at different positions.
Regarding claim 9 and 10, Gerber teaches then invention substantially as claimed except for the waterjet and a cutting blade being used together.
Stangherlin teaches using both waterjet and cutting blade together for cutting.
.
Claims 3, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Benedicto et al. (4,184,472), hereinafter Benedicto in view of Lindbladh et al. (4,020,528), hereinafter Lindbladh, and Stangherlin (2008/0110311) as applied to claims 1 and 3 above, and further in view of Walter et al. (6,253,653), hereinafter Walter.
Regarding claims 3 and 7, the modified device of Gerber teaches the invention substantially as claimed except for the frame angularly adjustable.
Walter teaches cut a workpiece at an angle.  See Fig. 1A.
Therefore, it would have been obvious to one skilled in the art before the effective file date of the claimed invention to make the frame in modified device of Gerber angularly adjustable for cutting a workpiece at an angle as taught by Stangherlin.
Regarding claim 8, the modified device of Gerber teaches the invention substantially as claimed except for the platen surface being positioned at an angle greater than 45 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the platen surface being positioned at an angle greater than 45 degrees, since it has been held that where the general conditions of a claim are In re Aller, 105 USPQ 233.
Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
Regarding Applicant’s argument with respect to Lindbladh, Lindbladh is applied to teach using waterjet for removing a skin.  The rigid platen surface with suction holes is taught by Benedicto.
Regarding Applicant’s argument with respect to Walter, Walter is applied to teach arranging a cutting tool of a microtome at an angle for removing a skin.  The rigid platen surface with suction holes is taught by Benedicto.
Regarding Applicant’s argument with respect to the combination of Gerber and Lindbladh, Gerber reference is withdrawn.  Therefore, Applicant’s argument is moot.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510.  The examiner can normally be reached on M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on (571)272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  




/PHONG H NGUYEN/Examiner, Art Unit 3724